AMENDMENT NUMBER ONE TO GOLDSCHEIN EMPLOYMENT AGREEMENT

          Whereas Systemax Inc. f/k/a Global DirectMail Corp. (the “Company”)
and Steven M. Goldschein (the “Employee”) entered into an employment agreement
dated as of December 19, 1997 (the “Employment Agreement”);

          Whereas the parties desire to amend the terms of the Employment
Agreement;  

          The parties hereto hereby amend the Employment Agreement as follows.

1.   Section 4 of the Employment Agreement shall be amended by adding a new
Section 4(g) as set forth below:

             (g) Retirement. If, on or after January 1, 2007, the Employee
notifies the Company of the Employee’s voluntary resignation with the intent of
retiring from full-time employment then, notwithstanding any contrary provision
of this Agreement, but contingent upon the Company having hired a suitable
replacement for the Employee as Chief Financial Officer on or prior to the
Employee’s Date of Termination, the following terms and conditions shall apply:


(i)

Notwithstanding Section 3(d) hereof the Employee shall be required to give only
thirty 30) days prior written notice to the Company of the Employee’s
resignation due to retirement.


(ii)

Upon termination of the Employee’s full-time employment as Senior Vice President
and Chief Financial Officer of the Company the Employee shall remain a part-time
employee of the Company for a period of twelve (12) months (the “Part-Time
Employment Period”).


(iii)

During the Part-Time Employment Period the Employee will (a) report to the Chief
Executive Officer and upon his request provide part-time employment services to
the Company and the Company’s finance department not to exceed 30 hours per
week, (b) fully cooperate with the Company, its officers, directors, employees,
agents, independent auditors, legal representatives and, as necessary, any
governmental representatives, concerning the Company’s business and financial
operations, and (c) use his best efforts during normal business hours to ensure
a smooth transition for the Company’s management including its new chief
financial officer. As part of his part-time employment the Employee will answer
any question any of aforementioned individuals or entities may have, and assist
in providing any information they may require, concerning the Company’s business
and operations, internal accounting/financial controls, financial statements,
tax returns, etc. so as to resolve any outstanding Company business, accounting
or tax issue.


(iv)

In consideration for the part-time employment services to be provided by the
Employee the Company shall pay the Employee during the Part-Time Employment
Period, in equal bi-weekly payments, an amount equal to 105% of the Employee’s
Base Salary at the rate in effect on the date of the Employee’s notice of
voluntary resignation due to retirement (“Resignation Notice”).


(v)

In addition to the foregoing payments, during the Part-Time Employment Period
(a) the Employee shall continue to receive all benefits and perquisites the
Employee previously received as a full-time employee of the Company including
those under any disability or medical plan or other employee benefit plan or
arrangement of the Company then in effect and (b) any stock option held by the
Employee shall continue to be exercisable in accordance with its terms.


(vi)

The Company shall pay to the Employee a Bonus for the 2006 fiscal year in an
amount to be determined by the Company in its sole discretion.


(vii)

Any press release, public notice or governmental filing by either party relating
to the Employee’s voluntary resignation due to retirement shall describe such
resignation as a “retirement”.


(viii)

In the event the Employee is required to take legal action to enforce any of the
provisions of this Section 4(g) against the Company, the Company shall reimburse
the Employee for all reasonable attorneys’ fees and related costs incurred by
the Employee relating to such enforcement.


(ix)

During the Part-Time Employment Period (a) the Employee agrees not to defame or
otherwise make any public statement regarding the Company or any director,
officer or employee thereof which would materially injure the reputation of the
Company or such director, officer or employee, and (b) the Company and its
officers and directors agree not to defame or otherwise make any public
statement regarding the Employee (except as required by law) which would
materially injure the reputation of the Company or such director, officer or
employee.


(x)

The Non-Compete Period set forth in Section 6(b) hereof shall be extended to
include the period beginning on the first day of the Part-Time Employment Period
and ending one (1) year following the last day of the Part-Time Employment
Period.


2.   All other terms of the Employment Agreement shall remain unchanged.

          Dated: January 17, 2007

SYSTEMAX INC.

By /s/ Richard Leeds
       Richard Leeds, Chairman and CEO

/s/ Steven M. Goldschien
Steven M. Goldschein
